


Exhibit 10.32

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT (“Agreement”), dated as of August 30, 2002, by and
between SC BioSciences Corporation (the “Seller”) and Ciphergen Biosystems, Inc.
(the “Purchaser”).

 

RECITALS:

A.                                           The Seller and the Purchaser are
the parties to the Joint Venture Agreement dated January 25, 1999 as amended by
the First Amendment to Joint Venture Agreement dated March 15, 2002 (“Joint
Venture Agreement”) in which the Seller and the Purchaser agree, amongst other
things, on certain terms and conditions with respect to the Buyout Option
exercisable by the Purchaser to purchase from the Seller 1,000 Shares of
Ciphergen Biosystems K.K. (“CBK”);

B.                                             The Purchaser exercises its
Buyout Option to purchase the Option Shares from the Seller pursuant to the
Section 5 of the Joint Venture Agreement.

Accordingly, the parties agree, pursuant to the Joint Venture Agreement, as
follows:

 

1.                Definition

Unless the context otherwise requires, in this Agreement, the capitalized terms
shall have the same meanings set forth in the Joint Venture Agreement.

 

2.                                               Exercise of the Purchase Option

On the terms and subject to the conditions set forth herein, the Seller agrees
to sell to the Purchaser, and the Purchaser agrees to purchase from the Seller,
the Option Shares (as Specified in Schedule 1) for the aggregate price of
¥50,000,000.

 

3.                                               Closing

3.1                                         The purchase and sale of the Option
Shares shall take place at a closing (the “Closing”) at the office of CBI, 6611
Dumbarton Circle, Fremont, CA 94555 on the date hereof or on such other date and
location as the Purchaser and the Sellers shall agree.

3.2                                         At the Closing, the Purchaser shall
deliver to the Seller, by wire transfer to the account of the Seller designated
in Schedule 2 hereto, an amount, in immediately available funds, equal to the
aggregate purchase price of the Option Shares being purchased by the Purchaser
from the Seller.

3.3                                         At the Closing, the Purchaser shall
assume all the liabilities of and make repayment of all the outstanding amount
of the Loans and other working capital loans extended by SCB for

--------------------------------------------------------------------------------


 

and on behalf of CBK. The outstanding amount and other description of such Loans
and working capital loans are specified in Schedule 3.

3.4                                         At the Closing, the Seller shall
deliver to the Purchaser, against payment of the purchase price and the release
from its obligation under the Joint Venture Agreement or other financial
agreements to extend working capital loan for the operation of CBK, the
certificates representing the Option Shares in the name of the Purchaser and
registered by CBK.

3.5                                         The obligation of the Purchaser
hereunder to enter into and complete the Closing hereunder are subject to the
Purchaser’s receipt of the following financial statements of CBK: the Balance
Sheet as of December 31, 2001; the Profit and Loss Statement for the year then
ended; and the Statement of Cash Flow as of December 31, 2001, including the
footnotes thereto, audited by ChuoAoyama Audit Corporation, independent
certified public accountant.

 

4.                                               Representations and Warranties
of Seller

4.1              The Seller represents and warrants to the Purchaser as follows:

a)                                              The execution, delivery and
performance by the Seller of this Agreement are within the Seller’s powers and
have been duly authorized on its part by all requisite action. No action by or
in respect of or filing with any governmental authority, agency or official is
required for the execution, delivery and performance of this Agreement by the
Seller. This Agreement has been duly executed and delivered by the Seller and
constitute the valid and binding agreement of such Seller.

b)                                             The Seller has, and at the time
of delivery of the Option Shares pursuant to Clause 2 will convey to the
Purchaser, good, valid and marketable title to the Option Shares, and the Option
Shares are, and at the time of such delivery will be conveyed to the Purchaser,
free and clear of all liens, claims and encumbrances.

 

5.                                               Miscellaneous

5.1                                         This Agreement constitutes the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersedes all other prior agreements or understandings with respect
thereto, both written and oral.

5.2                                         Any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment by each party hereto, or in the case of a
waiver by the party against whom the waiver is to be effective.

5.3                                         The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

--------------------------------------------------------------------------------


 

5.4                                         This Agreement shall be governed by
and construed in accordance with the laws of Japan without regard to choice of
law principles thereof.

5.5                                         This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

SC BioSciences Corporation

 

 

 

 

By:

 

 

Name:

Toru Umehara

 

Title:

President

 

 

 

 

 

 

 

Ciphergen Biosystems, Inc.

 

 

 

 

By:

 

 

Name:

William E. Rich

 

Title:

President & C.E.O.

--------------------------------------------------------------------------------


 

Schedule 1


DESCRIPTION AND PRICE OF THE OPTION SHARES

 

1.                Description of Option Shares

1,000 Common Stock of Ciphergen Biosystems K.K. with a par value of ¥50,000 per
share.

Stock number : # B01

 

 

2.                Purchase Price of Option Shares

The aggregate purchase price for the Option Shares is ¥50,000,000.

--------------------------------------------------------------------------------


 

Schedule 2.


BANK ACCOUNT INFORMATION

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3


DESCRIPTION OF THE LOANS AND WORKING CAPITAL LOANS

 

1.                Descriptions of Loans, including Working Capital Loans

 

Short Term Loans     ¥470,000,000  (as of August 26, 2002)

 

 

 


BANK ACCOUNT INFORMATION

 

 

 

 

--------------------------------------------------------------------------------

